DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2010236566).
 	Regarding claim 1, Suzuki discloses a boot 1 Fig. 1 for a constant velocity universal joint, comprising: a large-diameter-side mounting portion 4, which is to be mounted on an outer peripheral surface of an outer joint member 7 of the constant velocity universal joint, and is to be fixed to the outer peripheral surface of the outer joint member through fastening with use of a boot clamp 9; a small-diameter-side mounting portion 5, which is to be mounted on an outer peripheral surface of a shaft 8, and is to be fixed to the outer peripheral surface of the shaft through fastening with use of a boot clamp 10; a bellows portion 3 configured to integrally couple the large-diameter-side mounting portion and the small-diameter-side mounting portion to each other; and a cylindrical shoulder portion 6, which is formed at a bellows portion-side end of the large-diameter-side mounting portion, and is connected to the bellows portion through two auxiliary crest portions (11a of Annotated Fig. 3(A), below) and one auxiliary trough portion 11 between the two auxiliary crest portions, wherein a radial distance between each of the auxiliary crest portions and the auxiliary trough portion is set shorter than a radial distance between a crest portion and a trough portion of the bellows portion Fig. 1, wherein a diameter passing through a center of the radial distance between each of the auxiliary crest portions and the auxiliary trough portion is set larger than a diameter of the cylindrical shoulder portion Fig. 1, and wherein the boot has such a deformation mode that, when the constant velocity universal joint forms a high operating angle, the auxiliary crest portions are capable of overlapping each other in a radial direction of the boot on the outer peripheral surface of the outer joint member.  However, Suzuki fails to explicitly disclose wherein that the boot is configured to handle an operating angle equal to or greater than 50 degrees.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operating angle to any number of ranges (i.e. equal to or greater than 50 degrees) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

    PNG
    media_image1.png
    208
    523
    media_image1.png
    Greyscale


 	Regarding claim 2, Suzuki discloses the invention as claimed above but fails to explicitly disclose wherein curvature radii of the crest portion and the trough portion of the bellows portion, which are closest to the small-diameter-side mounting portion, on a longitudinal cross section are larger than curvature radii of the other crest portions and the other trough portions on the longitudinal cross section.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the curvature radii to accommodate the amount of curvature desired by user and since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
	Regarding claims 3 and 5, Suzuki discloses wherein the cylindrical shoulder portion 6 comprises an arc-shaped portion projecting radially inward Fig. 3(C) from the bellows portion-side end of the large-diameter-side mounting portion 4 and a straight-shaped portion extending in connection to the arc-shaped portion. 	Regarding claims 4 and 6-8, Suzuki discloses wherein the boot 1 for a constant velocity universal joint is made of a thermoplastic polyester-based elastomer (Para. 0030 of English translation).

Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive. Applicant argues that the Suzuki reference boots are not configured to operate at operating angles of 50 degrees or more.  This is not persuasive since as discussed above the general conditions of the claim are disclosed in the prior art (i.e. a constant velocity universal joint, comprising: a large-diameter-side mounting portion 4, which is to be mounted on an outer peripheral surface of an outer joint member 7 of the constant velocity universal joint, and is to be fixed to the outer peripheral surface of the outer joint member through fastening with use of a boot clamp 9; a small-diameter-side mounting portion 5, which is to be mounted on an outer peripheral surface of a shaft 8, and is to be fixed to the outer peripheral surface of the shaft through fastening with use of a boot clamp 10; a bellows portion 3 configured to integrally couple the large-diameter-side mounting portion and the small-diameter-side mounting portion to each other; and a cylindrical shoulder portion 6, which is formed at a bellows portion-side end of the large-diameter-side mounting portion, and is connected to the bellows portion through two auxiliary crest portions (11a of Annotated Fig. 3(A)) and one auxiliary trough portion 11 between the two auxiliary crest portions) and discovering the optimum or workable ranges (i.e. greater than 50 degrees) involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Further structure should be claimed to further define “only one” valley portion and “only two” crest portions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675